Citation Nr: 1132772	
Decision Date: 09/06/11    Archive Date: 09/12/11

DOCKET NO.  09-01 293	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a psychiatric disability, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T.S. Willie, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1974 to March 1975 and from April 1975 to April 1978. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In August 2009, the Veteran testified at a videoconference hearing before the undersigned Acting Veterans Law Judge.  A transcript of that hearing is of record.

The Board notes that this case was before the Board in November 2009 at which time the claims of entitlement to service connection for a left knee disability and service connection for an acquired psychiatric disorder were remanded for further development.  Service connection for a left knee disability was subsequently granted by the RO in a November 2010 rating decision.  As the benefits sought regarding the left knee have been granted, this claim is no longer before the Board.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran appeals the denial of service connection for an acquired psychiatric disorder to include PTSD.  This case was remanded by the Board in November 2009 for further development.  The RO was instructed to afford the Veteran a VA examination with instructions to the examiner to provide a diagnosis corresponding to the claimed disorder(s).  If PTSD was diagnosed, the examiner was requested to offer an opinion as to whether it is at least as likely as not (e.g., a 50 percent or greater probability) that the disorder is etiologically related to a corroborated stressor from the Veteran's active service.  For all other diagnoses rendered, the examiner was requested to provide an opinion as to whether it is at least as likely as not that such diagnoses were etiologically related to service, without regard to the question of a corroborated in-service event.  A complete rationale was asked to be given for all opinions and conclusions expressed.

The Veteran was afforded a VA examination in June 2010.  At that time, PTSD was diagnosed and the VA examiner opined that the diagnosed PTSD was at least as likely as not related to in service stressor claimed by the Veteran-confirmation of the stressor was not clear to him.  

In a December 2010 addendum, the VA examiner related that he reviewed the record again after considering the discrepancies in the Veteran's description of his in service stressor and the actual treatment records.  The VA examiner revised his original opinion.  He expressed that the Veteran's diagnosis, as noted in the report, was problematic and that the current diagnostic understanding would be revised from PTSD to anxiety disorder not otherwise specified.  The VA examiner did not render an etiology opinion rendering the diagnosis of anxiety disorder.  

In November 2010, Dr. L submitted a letter relating that the Veteran is his patient. Dr. L stated that the Veteran suffers from PTSD and depression.  He further related that the Veteran has been active in treatment with medication management and group therapy, and that he continues to be symptomatic with ongoing nightmares, flashbacks and hypervigilance.  

Here, the remand directives of November 2009 were not followed.  In this regard, although the VA examiner diagnosed the Veteran with PTSD and rendered an etiology opinion in June 2010, he revised his diagnosis to anxiety disorder NOS in December 2010.  However, he did so without rendering an etiology opinion, as requested in the remand directive.  

A remand by either the Board confers on the appellant, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  As such, the RO is again requested to comply with the Board's remand directives, as stated below.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA examination, with a psychiatrist or psychologist, to address the nature and etiology of all current psychiatric disorders.  The claims file must be reviewed by the examiner.  

As to PTSD, as recently diagnosed, the examiner is requested to offer an opinion as to whether it is at least as likely as not (e.g., a 50 percent or greater probability) that the disorder is etiologically related to a stressor from Vietnam.  For all other diagnoses rendered, the examiner is requested to provide an opinion as to whether it is at least as likely as not that such diagnoses are etiologically related to service.  

A complete rationale is required for all opinions and conclusions expressed.

2.  Then, the claim should be readjudicated,  If the determination remains unfavorable, the Veteran and his representative must be furnished with a Supplemental Statement of the Case and given an opportunity to respond before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


